Citation Nr: 0713184	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  96-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
thoracic spine.

3.  Entitlement to a disability rating in excess of 20 
percent for chronic low back strain with muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina rendered in April 
1996 and May 1998.

The record reflects that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a June 2000 decision wherein the Board denied claims of 
service connection for the cervical and thoracic spine.  In 
that decision, the Board also remanded the issue of an 
increased rating for chronic low back strain with muscle 
spasm.  

In June 2001, the CAVC vacated the June 2000 Board decision 
with respect to the two service connection issues and 
remanded the matter to the Board for another decision taking 
into consideration matters raised in its order.

In April 2002, the Board issued a decision wherein it 
remanded the issues of service connection for arthritis of 
the cervical spine and arthritis of the thoracic spine.  

In November 2004, the appellant and his spouse provided 
testimony at a Board hearing held at the RO before a Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the claims file.

In March 2005, the Board issued a decision remanding the 
issues of entitlement to service connection for arthritis of 
the cervical and thoracic spine.  

As set forth in a supplemental statement of the case issued 
in September 2006, the RO has continued to deny both service 
connection claims as well as the increased rating claim.  The 
veteran was awarded total disability based on individual 
unemployability due to service-connected disabilities (TDIU), 
as well as service connection for other disorders, in a 
September 2006 rating decision.  As a result of this 
decision, only the three issues listed on the title page of 
this decision remain in appellate status.  

In March 2007, the veteran was informed by the Board that the 
Veterans Law Judge that conducted his hearing in 2004 was no 
longer employed at the Board.  The veteran was asked if he 
would like another hearing.  The veteran declined this offer, 
but did note in his response, received in March 2007, that he 
was continuing to have problems with low back spasm, 
diabetes, neuropathy of the hands and feet, and PTSD.  He 
indicated that he was now seeing a private doctor for these 
problems.  This statement is referred to the RO for 
appropriate action.  

The issue of entitlement to a disability rating in excess of 
20 percent for chronic low back strain with muscle spasm 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of the cervical spine was not present in 
service or within a year of the date of service separation, 
and is not shown to be related to service nor to be 
proximately due to or the result of a service-connected 
disability.

2.  Arthritis of the thoracic spine was not present in 
service or within a year of the date of service separation, 
and is not shown to be related to service nor to be 
proximately due to or the result of a service-connected 
disability.



CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Arthritis of the thoracic spine was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
AMC dated in September 2005.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Factual Background

The veteran contends that he has disorders of the cervical 
and thoracic spine that began in service or, in the 
alternative, are due to his service-connected chronic low 
back pain with muscle spasm.  Service medical records reflect 
no treatment for the cervical spine.  The veteran did report 
in May 1972 that he was having pain with a history of a fall 
in January 1972.  He reported dull pain for a week.  The 
examination was reported as negative.  X-rays of the thoracic 
and lumbar spine showed "more lipping at thoracic vertebrae 
than normal for young man.  He was referred to orthopedics 
where he was seen again in May 1972 with complaints of upper 
and lower back pain since filling sandbags five months 
earlier.  No muscle spasm was noted.  There was full range of 
motion of the back and X-rays were normal.  The assessment 
was mild back strain.  In October 1972, the veteran was seen 
again for reported low back pain due to old injury.  The 
lumbar paravertebrals were tender and spastic.  The 
impression was lumbar myalgia.  The December 1972 separation 
physical examination report reflects a normal spine and no 
complaints as to the cervical or thoracic spine.  

In December 1972, the veteran filed a claim for service 
connection for "back injuries."  VA examination in February 
1973 revealed complaints of upper and lower back pain since 
injuries in January 1972.  There was tenderness of the 
thoracic and lumbar spine and questionable lumbar spasm.  The 
diagnosis was lower back syndrome with radiological 
manifestations.  In a March 1973 rating decision, service 
connection was granted for lower back syndrome.  

VAMC Columbia medical records, dated from December 1975 to 
December 1984, noted complaints and treatment for chronic low 
back pain, as well as pain in the thoracic spine.  The 
veteran was noted to complain of pain in his hips, and 
reported experiencing numbness in both his legs and feet. VA 
medical examinations in February 1973, December 1975, 
February 1981, and February 1985 also reflected the veteran's 
complaints of chronic low back pain.  Radiographic studies of 
the veteran's spine (cervical, thoracic, and lumbar) were 
within normal limits.  Examinations of the veteran were 
reported to be essentially within normal limits.  A VA Agent 
Orange examination report, dated in December 1984, reported 
clinical findings of sterility by history, and dry skin.

In addition, the RO received medical records from A. McKay 
Brabham, M.D., of Columbia Arthritis Center, dated in October 
1982; and Douglas Holford, M.D., dated in April 1984.  Dr. 
Brabham reported that the veteran suffered from lumbar 
strain, while Dr. Holford's impression was low back pain, 
which was reported as probably secondary to mild facet 
syndrome.

Thereafter, in February 1993, the RO received a medical 
report from Ellis Knight, M.D., dated in January 1993.  Dr. 
Knight reported that an MRI (magnetic resonance imaging) scan 
of the veteran's low back had been performed, and that the 
findings were within normal limits. Dr. Knight opined that 
the veteran's symptoms were due to degenerative disk and 
facet joint arthritis, with associated episodes of acute 
paraspinal muscle spasm.  

In March 1993, the RO received VAMC Columbia medical records, 
dated from March 1992 to December 1992.  These records noted 
the veteran's complaints of chronic low back pain, with 
occasional radiation into the left leg, in addition to 
numbness.

In June 1995, the RO received VAMC Columbia medical records, 
dated from June 1993 to February 1995.  In particular, a 
treatment record, dated in June 1993, noted the veteran's 
complaints of worsening low back pain.  A treatment record 
dated in June 1994, noted the veteran's complaints of chronic 
back pain as well as stomach pain.  The examiner's assessment 
included stomach pain due to questionable GERD 
(gastroesophageal reflux disease), PUD (peptic ulcer 
disease), or NSAIDs (non-steroidal anti-inflammatory drugs) 
gastritis.  

In April 1996, the RO received VAMC Columbia medical records, 
dated from February 1996 to April 1996.  In particular, a 
treatment record, dated in March 1996, noted the veteran 
suffered from degenerative joint disease of the cervical 
spine (C3-C4) with radiation to the right scapula.  An April 
1996 treatment record noted the veteran's complaints of 
numbness and weakness in his left hand.  He reported that his 
left hand would go to sleep and he would drop things.

In October 1996, the RO received medical records from 
Theodore Faber, M.D., dated in July and August 1996.  In July 
1996, Dr. Faber opined that the veteran appeared to have 
chronic thoracic and lumbosacral spine pain from his reported 
injury in Vietnam.  He reported that it appeared that the 
veteran had developed scar tissue in the ligamentous fibers 
and that this was contracting as he got older.  In August 
1996, Dr. Faber noted that EMG and nerve conduction studies, 
as well as an MRI scan, were all within normal limits.  He 
reiterated his previous diagnosis.
That same month, October 1996, the RO received VAMC Columbia 
medical records, dated from January 1996 to October 1996.  
The examiner's assessment included low back pain.  A July 
1996 treatment record noted that a CT (computed tomography) 
scan of the veteran's lumbar spine revealed a mild annulus 
bulging at L4-5, with only slight compression and minimal 
degenerative changes.  An MRI scan was reported to have been 
normal.  Radiographic studies revealed minimal spurring at 
C3-5, small bone spurs at L4-5, and mild degenerative changes 
of the mid to low thoracic spine.  The examiner's assessment 
was mild degenerative joint disease of the spine with muscle 
spasticity.  A treatment record, dated in June 1996, noted a 
normal MRI study of the cervical spine.

In January 1997, the veteran testified before a hearing 
officer at the VARO in Columbia.  He reported that he had 
injured his back in Vietnam, and had been told that as a 
result of the injury he had torn muscles and tendons in his 
back.  The veteran stated that he was being treated every 
three months for his back disability and that he was 
prescribed muscle relaxants and pain killers, as well as 
Tylenol and Motrin.  He also reported using a TENS 
(transcutaneous electrical nerve stimulation) unit for his 
frequent muscle spasms.  The veteran further testified that 
his low back disorder affected his ability to work and sleep, 
and that he had a difficult time bending.  He stated that he 
suffered from a spike-like pain in the middle of his shoulder 
blades.  He further noted that the medication he had taken 
for his back irritated his stomach.  He reported that he had 
been taking medication for his back since 1973, and that he 
had been told that Motrin had caused his stomach upset.  The 
veteran indicated that he was currently taking Milk of 
Magnesia.  In addition to his oral testimony, the veteran 
submitted a statement from Dr. Knight, dated in January 1997.  
Dr. Knight, in particular, reported that physical evaluation 
of the veteran showed tenderness along the vertebral spine in 
the soft tissue areas.  There was no obvious deformity, and 
the back had a full range of motion on testing, with 
neurological evaluation of the lower extremities normal.  An 
MRI scan of the cervical and thoracic spines had showed no 
structural lesions.

An additional June 1997 VA treatment record reflected the 
veteran's complaints of persistent numbness in the ulnar 
aspect of the left hand and tingling in the back of his neck, 
with radiation into the right temporal-orbital region.  The 
examiner's impression was degenerative joint disease of the 
cervical and lumbar spine.  A June 1997 MRI scan of the 
lumbar spine was essentially within normal limits.

In November 1997, the veteran was medically examined for VA 
purposes.  With respect to his back, the veteran reported his 
medical history, and indicated that the injury in Vietnam 
which had caused his low back disorder had also caused a neck 
disorder.  He complained of pain down both upper extremities, 
which seemed to be ulnar in distribution, and also complained 
of dropping things.  Upon clinical evaluation, the veteran 
had subjective complaints of sensory decreases in the C7-8 
dermatomes, with some mild muscle spasm.  He was noted to 
move well, without significant evidence of pain in the 
cervical region.

Examination of the lumbar region reflected a negative 
straight leg and Faber sign bilaterally.  There were down 
going toes on Babinski, and no evidence of clonus. Range of 
motion of the lumbar spine was noted as reasonable, with 15 
degrees of extension, 90 degrees of flexion, 40 degrees of 
lateral bending, and 25 to 30 degrees of rotation 
bilaterally.  There was no point tenderness or step-off of 
the bony prominences, and no evidence of muscular spasm in 
the lumbar region.  The veteran was noted to move well, 
without overt evidence of pain in the lumbar region.  The 
examiner reported that the veteran had had MRI scans of both 
the cervical and lumbar regions within the previous 12 
months, and both had been negative.  In addition, 
radiographic studies had not revealed evidence of arthrosis.  
The examiner's impression was cervical strain and mechanical 
low back pain.  It was further reported that the veteran did 
not have objective evidence of either myelopathy or 
radiculopathy related to either cervical or lumbar arthrosis.

In April 1998, the veteran filed a claim for service 
connection for arthritis of the back and gout.  The veteran 
reported that he had been diagnosed with arthritis and gout 
at the VAMC Columbia, and that it was situated in his upper 
and low back

In a May 1998 rating decision, the RO denied the veteran, 
inter alia, service connection for a neck disorder.

In August 1999, the RO received VAMC Columbia medical 
records, dated from February 1999 to August 1999.  In 
particular, records noted the veteran's treatment for back 
pain.  A February 1999 treatment record noted the veteran's 
complaints of neck pain radiating into his left shoulder to 
the elbow, as well as to the right shoulder.  He reported the 
pain felt like an ice pick.  It was noted that a number of 
MRI scans had not shown any clear pathology to explain the 
veteran's symptoms from a neurologic basis.  A July 1999 
treatment record reported that an assessment of the veteran's 
lumbar spine indicated minimal movement loss with flexion, 
and moderate movement loss with extension.  The veteran 
described his pain as 4/5 (out of 5/5), with the pain 
radiating down to his feet bilaterally.  The examiner noted 
that mechanical assessment of the veteran's lumbar spine 
suggested derangement syndrome.  A subsequent record, also 
dated in July 1999, noted that a determination of the 
veteran's symptoms in response to test movements was 
difficult, as the veteran was frequently noted to state that 
his symptoms were gone, but then within minutes restate that 
the symptoms had been there all the time.  The examiner noted 
that this was suggestive of multi-directional dysfunction 
syndrome.

In August 1999, the veteran testified before a hearing 
officer at the VARO in Columbia.  With respect to his claim 
for a neck disorder, the veteran reported that, when he had 
injured his low back in service, the same trauma also injured 
his neck.  He testified that he had had problems with his 
neck since service, and that it felt as if he had a railroad 
spike stuck in his back.  The veteran stated that his neck 
had a limited range of motion, and that VA had issued him a 
cervical pillow, which proved occasionally helpful.  He also 
stated that various doctors had told him that his problem was 
the result of a crooked spine, and that this was causing his 
back spasms and pinched nerves.  As for his claims involving 
arthritis, the veteran reported that he had been told that he 
suffered from the disease.  He also indicated that he 
suffered from arthritis in his back, hands, and both hips.  
The veteran also testified that he suffered from gout, and 
that he took arthritis pills, vitamins, muscle relaxants, and 
pain killers.

The veteran was afforded a VA orthopedic examination for his 
thoracic and cervical spine in August 2003.  The examiner 
reviewed the file and examined the veteran.  He opined that 
the veteran had mechanical low back pain dating back over 15 
years, likely related to service, but he recommended upper 
extremity electromyography by neurology if they had not been 
done.  The veteran had been afforded a neurological 
examination for the back in July 2003, but the report was not 
typed until August 2003.  That reported indicates the 
neurologist's opinion that the veteran had chronic pain 
syndrome.  He reviewed the opinions of the private doctors, 
including Dr. Knight, but he felt that the veteran's 
diagnosis was better characterized as chronic pain syndrome 
since he found no underlying medical disease.  He found no 
evidence that the chronic pain syndrome was related to any 
physical abnormality.  He found instead that the veteran 
believed he was ill and that physical examination would not 
support the contentions of the veteran.  

Extensive copies of records from the Social Security 
Administration (SSA) were received in October 2003.  These 
include a report of a March 2001 disability examination in 
which the veteran reported back injury in 1972.  Examination 
of the spine was grossly normal, with normal contours and 
ranges of motion.  There was no pertinent diagnosis as to the 
thoracic or cervical spine.  Also included in these records 
were duplicates of VA treatment records.  

Additional VA treatment records dated through September 2006 
reflect complaints of cervical and thoracic pain as ongoing 
problems but do not contain medical opinions of a 
relationship between any current disorder of this nature and 
service or the service-connected low back strain.  In an 
October 2004 outpatient mental health note, abnormal gait was 
noted.  

The veteran underwent an examination of the lumbar and 
cervical spine at VA in May 2006.  The examiner reviewed the 
claims folder.  The examiner noted the history of complaints 
of neck and thoracic pain over the past 20 years, as well as 
the medical history.  Painful range of cervical motion and 
normal sensory were noted.  Also noted was spasm and painful 
paraspinal muscles.  He had good muscle tone but dragged one 
of his legs.  There was no evidence of disuse or atrophy in 
the lumbar area or leg muscles.  The examiner opined that he 
could not indicate without resorting to speculation whether 
or not the cervical or thoracic paraspinal spasms were 
related to back injury in service.  Based on available 
images, there was no degenerative disc problem or herniation 
which would result in spasm or weakness of the extremities or 
loss of joint function.  His cervical and lumbar spine ranges 
of motion were mainly limited by subjective pain.  The 
veteran was diffusely tender along the paraspinal musculature 
throughout the spine with some right paraspinal spasm at the 
scapular level.  Also noted was clinical as well as 
electrodiagnostic evidence of ulnar neuropathy bilaterally 
more so on the right.  

The veteran underwent an additional VA neurology examination 
in September 2006.  The examiner, who had examined the 
veteran in August 2003, noted he again reviewed the six 
claims folders and observed that while the veteran has 
complained of chronic pain and has had various diagnoses, 
none has been substantiated by objective medical evidence.  
He noted negative MRI of the lumbar area in 1997 and 2003, 
cervical MRI in 2004 showing mild degenerative disc and joint 
disease with no compression of intervertebral foramina, no 
stenosis and no spinal cord compression, and normal 
electromyelogram in 1996.  He observed that at that time, a 
private neurologist offered an opinion as to hyperextension 
in 1972 and scarring in of the musculature, which could only 
be substantiated on mere speculation and by no medical facts.  
He also noted more recent normal EMG testing.  Following 
examination, the neurologist opined that the findings of 
compression of nerves at the elbow makes sense in light of 
his use of a Canadian crutch.  He noted, however, that the 
real issue was chronic pain syndrome.  He opined that the 
veteran did not have a basic neurologic disorder to explain 
his symptoms.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  38 
C.F.R. § 3.310 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds arthritis 
of the cervical and/or thoracic spine was not present in 
service and is not shown to be related to service nor to be 
proximately due to or the result of a service-connected 
disability.  The Board finds that the service separation 
examination in December 1972 provided after the veteran's 
trauma earlier in that year shows no problems or complaints 
related to the cervical or thoracic spine at separation.  
Significantly, the veteran has complained for many years 
about these problems, but the medical evidence, as 
interpreted by a VA neurologist in 2003 and again in 2006, 
fails to provide objective evidence of disability of the 
thoracic or cervical spine to support his complaints.  The 
fact that the veteran has low back strain is not in dispute.  
Rather, the critical issue here is that there is no medically 
documented cervical or thoracic spine abnormality related to 
service or to the low back sprain.

There are various opinions in this claim, with the most well-
supported opinion as to the cervical and thoracic spine being 
the two competent medical opinions of the VA neurologist.  
These are compelling evidence against this claim.  The spine 
examination in May 2006 is also against this claim, though it 
reflects that the examiner could not opine that there was a 
relationship between current cervical and thoracic spine 
disorders and service or the low back without resorting to 
speculation.  This opinion essentially notes a lack of 
evidence supportive of the claim.  

The Board finds the opinion of the VA neurologist in 2003 and 
2006, combined with the May 2006 opinion, to be highly 
persuasive, as the opinions reflect a thorough review of the 
claims folder and are replete with reference to the facts of 
the case.  

Although the Board has carefully considered the older 
opinions of the private doctors, particularly Dr, Knight and 
Dr. Faber, which are somewhat favorable, they are not highly 
probative as they are based on speculation as to medical 
causation, as noted by the VA neurologist.  A longitudinal 
review of the record shows the preponderance of the evidence 
is against the conclusion that the veteran has objectively 
shown cervical or thoracic arthritis.  The information 
furnished in the VA neurologist's reports was comprehensive.  
The VA examiners provided context, and the expressed opinions 
were factually specific.  

The Board must assess the value of these various opinions.  
In doing so, the Board notes that an opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes the VA neurologist's observation in 2006 that 
the private opinions which appear to support the veteran's 
theory of a relationship are based on speculation.  Because 
these private opinions are based on certain assumptions the 
Board does not find to be established in the record, and 
because there is no evidence Dr. Knight or any other private 
doctor reviewed the claims folder, these private opinions are 
accorded minimal probative weight as to whether there was 
injury to the thoracic or cervical spine in service with 
existing residuals or whether any cervical or thoracic 
disorder is related to service connected lumbar strain.  The 
Board finds the private opinions to be of less probative 
weight than the aforementioned consensus of VA opinions 
against the claim.  

The Board has also considered the veteran's statements that 
there was a relationship between current cervical and 
thoracic spine disorders and service or his service-connected 
disability.  However, as noted, he is not competent as a lay 
person to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  The Board has reached 
this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinions provided by the aforementioned VA 
physicians after weighing all of the probative evidence.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  In denying the 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeals 
are denied.


ORDER

Service connection for arthritis of the cervical spine is 
denied.  

Service connection for arthritis of the thoracic spine is 
denied.  


REMAND

Additional development is necessary to fulfill the duty to 
assist.  In his written response to the Board's March 2007 
letter, the veteran stated that his service-connected chronic 
low back pain with spasm had gotten worse and that he was now 
seeing a private doctor to treat this problem.  As required 
under 38 C.F.R. § 3.159(c)(1), VA must make reasonable 
efforts to attempt to procure treatment records identified by 
the appellant.  See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the veteran 
and ask that he identify the private 
doctor treating him for his service-
connected chronic low back strain with 
muscle spasm referred to in his March 2007 
letter, and sign the appropriate release 
to allow VA to obtain those records.  If a 
response is received, the RO should make 
appropriate attempts to obtain these 
records consistent with 38 C.F.R. § 3.159 
(2006).  

2.  Thereafter, the RO is to readjudicate 
the veteran's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


